                            Case 20-13103-BLS             Doc 408        Filed 05/03/21         Page 1 of 2




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


             In re:
                                                                                    Chapter 11 (Subchapter V)

             BC HOSPITALITY GROUP INC., et al.,                                     Case No. 20-13103 (BLS)

                                                                                    (Jointly Administered)
                                       Debtors. 1


                                 NOTICE OF AGENDA OF MATTERS SCHEDULED
                                 FOR HEARING ON MAY 5, 2021 AT 10:00 A.M. (ET)


                You must register for the ZOOM call. When registering, please copy and paste the
             below link to your browser. As part of the Court’s protocol, please remember to register
                 with ZOOM well in advance of the hearing in order to avoid being denied access.

                             COURTCALL WILL NOT BE USED FOR THIS HEARING.

                                    Topic: CHLOE - Case No. 20-13103 (BLS)
                             When: May 5, 2021 10:00 AM Eastern Time (US and Canada)

                                          Register in advance for this meeting:
                      https://debuscourts.zoomgov.com/meeting/register/vJIsf-CrqDovHNyow3G--
                                                  AbwIyQHr3UKt5w

               After registering, you will receive a confirmation email containing information about
                                                 joining the meeting.

         MATTER GOING FORWARD

         1.           Debtors’ Motion for Entry of an Order (I) Dismissing the Debtors’ Chapter 11 Cases,
                      (II) Authorizing the Debtors to Abandon Certain Property; (III) Authorizing the Debtor
                      Entities to be Dissolved in Accordance with Applicable Law; and (IV) Granting Related
                      Relief [D.I. 379, 4/7/21]

         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
               number are: BC Hospitality Group Inc. (8766); BC Hospitality Group LLC (9360); BC International LLC (1356);
               BC Commissary NJ LLC (0230); E2 185 Bleecker LLC (6862); E2 60 West 22nd Street LLC (9567); E2 Lafayette
               LLC (7419); BC Williamsburg LLC (8277); BCRC LLC (7297); CW SSS LLC (9958); BC Union Square LLC
               (5172); BC 1385 Broadway LLC (2138); BC 630 Lexington LLC (3202); CCSW Fenway LLC (5517); E2 Seaport
               LLC (9720); BC Back Bay LLC (0550); BC Providence LLC (0737); BC Silver Lake LLC (2825); BC Century
               City LLC (0901); and BC West Hollywood LLC (3878). The Debtors’ mailing address is 205 Hudson Street,
               Suite 1001, New York, New York 10013.
28064059.1
                       Case 20-13103-BLS       Doc 408      Filed 05/03/21     Page 2 of 2




               Response/Objection Deadline:                 April 9, 2021 at 4:00 p.m. (ET)

               Responses/Objections Received:

                  A.      United States Trustee’s Limited Objection and Reservation of Rights [D.I. 393,
                          4/21/21]

                  B.      Creditors Chloe Coscarelli, Chef Chloe, LLC, CC Hospitality Holdings LLC
                          and CKC Sales, LLC’s Objection [D.I. 394, 4/21/21]

                  C.      Informal comments from Century City Mall LLC

                  D.      Informal comments from counsel to Roberta Batazzi

               Related Documents:

               Status:    The Debtors and the responding parties are negotiating resolutions to Items A
                          and B. The Debtors intend to submit a revised proposed form of order prior to
                          the hearing reflecting such resolutions. Item C is resolved in principle, subject
                          to the Debtors’ payment of certain claims following the closing of the sale of
                          the Debtors’ assets. Item D is resolved in principle, subject to the submission
                          of the revised proposed form of order.


         Dated: May 3, 2021                         YOUNG CONAWAY STARGATT &
         Wilmington, Delaware                       TAYLOR, LLP

                                                    /s/ Elizabeth S. Justison
                                                    M. Blake Cleary (No. 3614)
                                                    Elizabeth S. Justison (No. 5911)
                                                    Rodney Square, 1000 North King Street
                                                    Wilmington, Delaware 19801
                                                    Telephone: (302) 571-6600
                                                    Facsimile: (302) 571-1253
                                                    E-mail: mbcleary@ycst.com
                                                             ejustison@ycst.com

                                                    Counsel to the Debtors and Debtors in Possession




28064059.1
                                                        2
